                           UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION


 DENIEL B. NORFLEET,                              )
                                                  )
        Plaintiff,                                )
                                                  )
 v.                                               )    No. 3:17-cv-01232
                                                  )
 HEATHER ANN RENNER, et al.,                      )
                                                  )
        Defendants.                               )


                                            ORDER

       Before the Court is the Magistrate Judge’s Report and Recommendation (“R&R”) (Doc.

No. 100) recommending that the Court deny Plaintiff’s Motion for Default Judgment as to Heather

Renner (Doc. No. 96) and dismiss Plaintiff’s claims against her. No timely objections to the R&R

have been filed despite the R&R’s specific warnings regarding waiver.

       Having thoroughly reviewed the R&R de novo, the Court agrees with the Magistrate

Judge’s analysis. Accordingly, the Court rules as follows:

       1.      The R&R (Doc. No. 100) is APPROVED AND ADOPTED;

       2.      Plaintiff’s Motion for Default Judgment as to Heather Renner (Doc. No. 96) is

DENIED; and

       3.      Plaintiff’s claims against Heather Renner are DISMISSED WITH PREJUDICE.

       The Clerk of the Court shall enter a final judgment in accordance with Rule 58 of the

Federal Rules of Civil Procedure and close the file.

       IT IS SO ORDERED.

                                             ____________________________________
                                             WAVERLY D. CRENSHAW, JR.
                                             CHIEF UNITED STATES DISTRICT JUDGE
